Title: From Thomas Jefferson to John Jay, 27 August 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 27. 1789.

I am honoured with your favor of June 19. informing me that permission is given me to make a short visit to my native country, for which indulgence I beg leave to return my thanks to the President, and to yourself, Sir, for the expedition with which you were so good as to forward it after it was obtained. Being advised that October is the best month of the autumn for a passage to America, I shall wish to sail about the first of that month: and as I have a family with me, and their baggage is considerable, I must endeavor to find a vessel bound directly for Virginia if possible.—My last letters to you have been of the 5th. and 12th instant. Since these I received information from our bankers in Holland that they had money in hand sufficient to answer the demands for the Foreign officers, and for the captives: and that moreover the residue of the bonds of the last loan were engaged. I hereupon wrote to Mr. Grand for an exact estimate of the sum necessary for the officers. He had stated it to me as being 45,653₶-11s-6d a year, when I was going to Holland to propose the loan to Mr. Adams, and at that sum you will see it was stated in the estimate we sent you from Amsterdam. He now informed me it was 60,393₶-17s-10d a year. I called on him for an explanation. He shewed me that his first information agreed with the only list of the officers and sums then in his possession, and his last with a new list lately sent from the Treasury board on which other officers were set down who had been omitted in the first. I wrote to our bankers an account of this error, and  desired to know whether, after reserving the money necessary for the captives they were in condition to furnish 254,000.₶ for the officers. They answered me by sending the money, and the additional sum of 26,000.₶ to complete the business of the medals. I delivered the bills to Messrs. Grand & co. to negociate and pay away, and the arrears to the officers to the 1st. day of the present year are now in a course of paiment. While on this subject I will ask that an order may be forwarded to the Bankers in Holland to furnish, and to Mr. Grand to pay the arrearages which may be due on the 1st. of January next. The money being in hand, it would be a pity that we should fail in paiment a single day merely for want of an order. The bankers further give it as their opinion, that our credit is so much advanced on the exchange of Amsterdam that we may probably execute any money arrangements we may have occasion for on this side the water. I have the honor to send you a copy of their letter. They have communicated to me apprehensions that another house was endeavoring to obtain the business of our government. Knowing of no such endeavors myself, I have assured them that I am a stranger to any applications on the subject. At the same time I cannot but suspect that this jealousy has been one of the spurs at least to the prompt completion of our loan. The spirited proceedings of the new Congress in the business of revenue has doubtless been the principal one.
An engagement has taken place between the Russian and Swedish fleets in the Baltic, which has been not at all decisive, no ship having been lost on either side. The Swedes claimed a victory because they remained in the field till the Russians quitted it. The latter effected a junction soon after with another part of their fleet, and being now about 10. ships strongest, the Swedes retired into port, and it is imagined they will not appear again under so great a disparity, so that the campaign by sea is supposed to be finished. Their commerce will be at the mercy of their enemies; but they have put it out of the power of the Russians to send any fleet to the Mediterranean this year. A revolution has been effected very suddenly in the Bishoprick of Liege. Their constitution had been changed by force by the reigning sovereign about 100 years ago. This subject had been lately revived and discussed in print. The people were at length excited to assemble tumultuously. They sent for their prince, who was at a country seat, and required him to come to the town house to hear their grievances. Tho’ in the night, he came instantly, and was obliged to sign a restitution of their  antient constitution, which took place on the spot, and all became quiet, without a drop of blood spilt. This fact is worthy notice only as it shews the progress of the spirit of revolution.—No act of violence has taken place in Paris since my last, except on account of a difference between the French and Swiss guards which gave rise to occasional single combats in which 5. or 6. were killed. The difference is made up. Some misunderstandings had arisen between the committees of the different districts of Paris as to the form of their future municipal government. These gave uneasiness for a while, but have been also reconciled. Still there is such a leaven of fermentation remaining in the body of the people, that acts of violence are always possible, and are quite unpunisheable, there being as yet no judicature which can venture to act in any case however small or great. The country is becoming more calm. The embarrasments of the government for want of money are extreme. The loan of 30. millions proposed by Mr. Necker has not succeeded at all. No taxes are paid. A total stoppage of all paiment to the creditors of the state is possible every moment. These form a great mass in the city as well as country, and among the lower class of people too, who have been used to carry the little savings of their service into the public funds upon life rents of five, ten, twenty guineas a year, and many of whom have no other dependance for daily subsistence. A prodigious number of servants are now also thrown out of employ by domestic reforms, rendered necessary by the late events. Add to this the want of bread which is extreme. For several days past a considerable proportion of the people have been without bread altogether: for tho’ the new harvest is begun, there is neither water nor wind to grind the grain. For some days past the people have besieged the doors of the bakers, scrambled with one another for bread, collected in squads all over the city, and need only some slight incident to lead them to excesses which may end in nobody can tell what. The danger from the want of bread however, which is the most imminent, will certainly lessen in a few days. What turn that will take which arises from the want of money is difficult to be foreseen. Mr. Necker is totally without influence in the National assembly, and is I believe, not satisfied with this want of importance. That assembly is just finishing their bill of rights. The question will then be whether to take up first the Constitution, or the business of finance. No plan of constitution has been yet given in. But I can state to you the outlines of what the leading members have in contemplation. The Executive power in  a hereditary king, with a power of dissolving the legislature, and a negative on their laws, his authority in forming treaties to be greatly restrained. The Legislative to be a single house of representatives chosen for two or three years. They propose a body, whom they call a Senate, to be chosen by the Provincial assemblies as our federal senate is, but with no power of negativing or amending laws: they may only remonstrate on them to the Representatives, who will decide by a simple majority the ultimate event of the law. This body will therefore be a mere council of revision. It is proposed that they shall be of a certain age and property, and be for life. They may make them also their court of impeachment. They will suppress the parliaments, and establish a system of judicature somewhat like that of England, with trial by jury in criminal cases, perhaps also in civil. Each province will have a subordinate provincial government, and the great cities a municipal one on a free basis. These are the ideas and views of the most distinguished members; but they may suffer great modifications from the assembly. And the longer the delay the greater will be the modifications. A considerable interval having taken place since any popular execution, the Aristocratic party is raising it’s head. They are strengthened by a considerable defection from the patriots, in consequence of the general suppression of abuses of the 4th. of Aug. in which many were interested. Another faction too, of the most desperate views, has acquired strength in the assembly as well as out of it. These wish to dethrone the reigning branch and transfer the crown to the Duke d’Orleans. The members of this faction are mostly persons of wicked and desperate fortune, who have nothing at heart but to pillage from the wreck of their country. The Duke himself is as unprincipled as his followers, sunk in debaucheries of the lowest kind, and incapable of quitting them for business. Not a fool, yet not head enough to conduct any thing. In fact I suppose him used merely as a tool because of his immense wealth, and that he acquired a certain degree of popularity by his first opposition to the government, then credited to him as upon virtuous motives. He is certainly borrowing money on a large scale. He is in understanding with the court of London, where he has been long in habits of intimacy. The ministry here even apprehend that that court will support his designs by war. I have no idea of this, but no doubt at the same time that they will furnish him money liberally to aliment a civil war and prevent the regeneration of this country.—It was suggested to me some days ago that the  court of Versailles were treating with that of London for a surrender of their West India possessions in consideration of a great sum of money to relieve their present distress. Every principle of common sense was in opposition to this fact: yet it was so affirmed, as to merit enquiry. I became satisfied the government had never such an idea; but that the story was not without foundation altogether: that something like this was in contemplation between the faction of Orleans and the court of London, as a means of obtaining money from that court. In a conversation with the Ct. de Montmorin two days ago, he told me their colonies were speaking a language which gave them uneasiness and for which there was no foundation. I asked him if he knew any thing of what I have just mentioned. He appeared unapprized of it, but to see at once that it would be a probable speculation between two parties circumstanced and principled as those two are. I apologized to him for the enquiries I had made into this business, by observing that it would be much against our interest that any one power should monopolize all the W. India islands. ‘Pardi, assurement’ was his answer.—The emancipation of their islands is an idea prevailing in the minds of several members of the national assembly, particularly those most enlightened and most liberal in their views. Such a step by this country would lead to other emancipations or revolutions in the same quarter.—I inclose you some papers received from Mr. Carmichael relative to the capture of one of our vessels by a Marocco cruiser, and restitution by the emperor. I shall immediately write to M. Chiappe to express a proper sense of the Emperor’s friendly dispositions to us. I forward also the public papers to the present date, and have the honor to be with sentiments of the most perfect esteem and respect, Sir, Your most obedient & most humble servt.,

Th: Jefferson

